internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw-plr-166256-02 date key union this is in reply to your ruling_request dated date based on the information submitted we understand the relevant facts to be as follows the union is an unincorporated association that serves as the certified representative for employees of a certain occupation with respect to a number of employers in a certain industry the union structure includes locals for each employer with which the union has a collective bargaining agreement many of the employees are covered by accident or health_plans maintained by their employers pursuant to the terms of the collective bargaining agreement the industry has experienced financial difficulties many union employees have been furloughed the union local at each employer voted to approve a special assessment on each employee’s wages the special assessment is used to pay for the cost of health care coverage premiums for furloughed employees the details differ in the resolutions from local to local but in each case payments from the special assessment are made to the employer for the health coverage of furloughed employees or are made directly to the furloughed employee for amounts the furloughed employee has paid to the employer for health care coverage the assessments are collected by the union are placed in a segregated fund and are used solely for the funding of health care coverage for furloughed employees the union wishes to know the tax consequences to its members for the special_assessments and for the purchase of health insurance with the proceeds sec_61 of the internal_revenue_code provides that the term gross_income means all income from whatever source derived unless excluded by law sec_104 and sec_1_104-1 of the income_tax regulations provide that gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer similar treatment is also accorded to amounts received under accident or health_plans sec_1_105-5 of the regulations provides that for purposes of sec_104 and sec_105 amounts received through an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance under sec_1_104-1 of the regulations sec_104 also applies to amounts received by an employee for personal injuries or sickness from a fund which is maintained exclusively by employee contributions revrul_73_347 1973_2_cb_25 concerns the tax consequences of an arrangement under which a union member receives payments for a period of time when absent from work because of sickness under the facts of the ruling the union member belongs to a union local whose members are employed on a piecework basis by an employer who does not have a sick_pay plan for employees the union member was absent from work for an extended period of time because of sickness during the absence the union member received benefit payments pursuant to the rules of the union local under the rules a member who was absent from work on a particular day because of sickness received a specified percentage of the wages earned on that day by the group_of_employees with whom the member worked the amount of the payment was determined from the daily earnings_of the group and the source of the payments was the earnings from the members actually working on a given day the ruling considers whether the benefit payments are amounts received under an employee accident_or_health_plan subject_to sec_104 of the code revrul_73_347 states that under the plan described it is as though the contributing members received compensation_for their services and paid the compensation into a fund maintained by the group for the payment of accident and health benefits accordingly the ruling concludes that the amounts received by the union member for a period of absence from work due to sickness under the circumstances described are excludable from gross_income under sec_104 the contributing union members however must include all their wages in gross_income including amounts deducted from their wages and paid to the absent union member under the reasoning of revrul_73_347 the special_assessments made by the union are used for the payment of health plan coverage in the event of employees being furloughed because the special_assessments are used solely to pay for health care coverage of furloughed members the fund constitutes an employee accident_or_health_plan therefore amounts paid from the segregated fund for health care coverage of furloughed employees are excludable from the gross_income of furloughed employees under sec_104 however each contributing union member must include in gross_income the amount by which the union member’s pay is reduced on account of the special assessment accordingly based on the information presented we rule as follows any amount_paid from the segregated fund for the health_insurance_coverage of a furloughed employee is excludable from the gross_income of the furloughed employee under sec_104 any amount deducted from a contributing member's pay on account of the special assessment must be included in the contributing member's gross_income except as specifically ruled no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch division counsel associate chief_counsel tax exempt and government entities
